DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-7, 11-12, 14-15, 17-20, 23-24, and 26-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the 
As amended, claim 1 recites “depositing the sol-gel formulation onto a metal substrate comprising a) steel or b) an alloy comprising aluminum and an optional intermetallic; and curing the deposited sol-gel formulation at a temperature of about 10oC to about 150oC to form a sol-gel” in lines 14-19. Applicant has no support for the limitation as claimed. Applicant explicitly defines “[t]he term “sol-gel,” a contraction of solution-gelation, refers to a reaction product of a series of reactions where a soluble metal species (typically a metal alkoxide or metal salt) hydrolyze to form a metal hydroxide. The metal hydroxide can then form heterometal bonds e.g. Si-O-Zr” in paragraph [0027]. Applicant also discloses curing to remove solvent (see [0057] of Applicant’s disclosure), and the method of forming a sol-gel includes the mixing the reactants ([0007]) and does not include the step of depositing the sol-gel formulation onto a substrate and curing the deposited sol-gel formulation as claimed. Therefore, Applicant does not disclose the sol-gel is formed by deposited the sol-gel formulation onto the substrate and curing the deposited sol-gel formulation.
Claims 2-3, 6-7, 11-12, 14-15, 17-20, 23-24 and 26-29 are rejected on the same ground as claim 1.
As newly added, claim 30 recites “depositing the sol-gel formulation onto the metal substrate, the metal substrate comprising a) steel or b) an alloy comprising aluminum and an optional intermetallic; and curing the deposited sol-gel formulation at a temperature of about 10oC to about 150oC to form a sol-gel” (emphasis added) in lines 10-13, and “an amount of zirconium alkoxide in the sol-gel is from 0.2 wt% to 5wt%, based on the total weight of the sol-gel, an amount of organosilane in the sol-gel is from 0.7 wt% to 5 wt% based on the total weight of the sol-gel, a ratio of zirconium alkoxide to the acid stabilizer in the sol-gel is from 1:1 to 3:1” in lines 16-20. Applicant has no support for the limitations in the originally filed disclosure. As explained in the in claim 1 above, Applicant defines sol-gel is a product of a series of reactions, hydrolization to form a metal hydroxide and then to form hetrometal bonds such as Si-O-Zr. Furthermore, zirconium alkoxide, organosilane and the acid stabilizer are understood to be the reactants of the series of reactions. In other words, zirconium alkoxide, organosilane and acid stabilizer are consumed during the reactions to form the product of sol-gel having the heterometal bonds such as Si-O-Zr. Applicant also shows in the examples that the amount of zirconium alkoxide, the amount of organosilane, and the ratio of zirconium alkoxide to the acid stabilizer are referred to the sol-gel formulation, or the reactants of the reactions, not the sol-gel as the product of the reactions, nor the product of after curing step. 
For the purpose of this office action, “an amount of zirconium alkoxide in the sol-gel is from 0.2 wt% to 5 wt% based on the total weight of the sol-gel”,  “an amount of organosilane in the sol-gel is from 0.7 wt% to 5 wt%, based on the total weight of the sol-gel” and “a ratio of the zirconium alkoxide to the acid stabilizer in the sol-gel” are interpreted as in the sol-gel formulation, or before the series of reactions to form the sol-gel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 6-7, 11-12, 14-15, 17-20, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kinlen et al. (US 2016/0145443) in view of Wire et al. (US 2004/0099183).
Regarding claims 1-3, 11-12, 17-18, and 27-29, Kinlen et al. discloses a method comprising:
mixing sol solution (see step 102, fig. 2);
incubating sol solution (see step 104, fig. 2);
coating metal substrate (20 in fig. 1, see step 106, fig. 2); and
curing sol solution (see step 108, fig. 2) to form a sol gel;
wherein 
the sol solution includes an organic solvent ([0018], [0024], [0040], [0104], [0108], claim 13), a zirconium alkoxide, organosilsane of 3-glycidoxypropyltrimethoxysilane which has the formula as claimed ([0023]), acid stabilizer (e.g. acetic acid, see [0021] and [0026]), corrosion inhibitor (12) comprising a disulfide group and/or metal thiolate group which comprising copper, zinc, zirconium, aluminum, iron, cadmium, lead, mercury, silver, platinum, palladium, gold and/or cobalt such as (see [0015-0017]),
the incubating is performed at room temperature, at least 10oC, at least 20oC, at least 30oC, at least 40oC, at least 50oC, at least 70oC, at most 100oC, at most 70oC, at most 50oc, and at most 40oC ([0042]); it is noted that the temperature range of at least 30oC and at most 50oC reads on claimed range of about 30oC to about 50oC in claim 1, and at least 30oC to at most 40oC reads on the claimed range of about 30oC to about 40oC in claim 3, 
the metal substrate comprises steel or an aluminum alloy ([0029]) at least one of aluminum and copper, copper alloy ([0076], [0082] and [0133]),
the curing is performed at a temperature at room temperature, at least 10oC, at least 20oC, at least 30oC, at least 40oC, at least 50oC, at least 70oC, at least 100oC, at most 150oC, at most 100oC, at most 70oC, at most 50oC, at most 40oC, about 20oC, about 50oC or about 120oC ([0047]); it is oC, about 50oC and about 120oC are right within the claimed range of about 10oC to about 150oC in claim 1,
the solvent for the sol solution includes one or more of an alcohol, propanol, an ether, tetrahydrofuran (THF), N-methyl-2-pyrrolidone (NMP), and dimethyl sulfoxide (DMSO), (see [0018], [0024], [0040], [0104], [0108], claim 13).
The sol solution of Kinlen et al. corresponds to the claimed sol-gel formulation.
Kinlen et al. discloses mixing the corrosion inhibiting compound (12) to the sol-gel component(s) to form the sol solution ([0034-0035]). 
Kinlen et al. does not explicitly disclose the mixing sol solution comprising two steps of mixing the zirconium alkoxide, the acid stabilizer and the organic solvent to form a mixture and mixing an organosilane and a corrosion inhibitor with the mixture to form the sol solution.
Wire et al. discloses a method comprising mixing of a solvent, an acid, a zirconium alkoxide and a organosilane preferably 3-glycidoxypropyltrimethoxysilane, wherein the acid and zirconium alkoxide are mixed in the pre-mix vessel, the solvent is combined with the output of the pre-mix vessel, and the resulting mixture is then combined with the organosilane to provide a properly mixed and properly aged sol-gel mixture ([0010-0011]). That is Wire et al. teaches mixing the sol-gel solution comprising: 
mixing a zirconium alkoxide, an acid stabilizer (e.g. acid), and a solvent to form the resulting  mixture; and
mixing an organosilane with the resulting mixture.
It would have been obvious to one skilled in the art at the time of the invention to modify the method of Kinlen et al. by having the mixing sol solution step to include mixing the 
Modified Kinlen et al. teaches a method that includes all the claimed raw materials such that water solvent is not used, and all the claimed steps including incubating temperature and curing temperature; therefore the sol-gel produced by the method of modified Kinlen et al. will have the properties of having no visible cloudiness (as claimed in claim 1), having a peel strength of 30 or more pounds per inch of width under room temperature and wet squirt test conditions (as claimed claim 29), and a water content of 0 wt% based on a total weight of the sol-gel (as claimed in claim 1) and free of Zr(OH)2 (as claimed in claim 28) because no water is included to react with zirconium alkoxide. See MPEP 2112.
Regarding claim 6, modified Kinlen et al. discloses a method as in claim 1 above, wherein Kinlen et al. teaches cleaning the metal substrate before wetting the metal substrate with a coating material because the coating material will adhere and/or bond better with a clean, bare metal substrate, wherein the cleaning includes degreasing, alkaline wash, chemical etching, chemically deoxidizing, and/or mechanically deoxidizing (see [0045]).

Regarding claim 14, modified Kinlen et al. discloses a method as in claim 1 above, wherein Kinlen et al. teaches the weight fraction zirconium compound is at least 4%, at least 5% ([0036]), and Wire et al. teaches the solvent content in the first mixture (or the mixture containing metal alkoxide) is 95% (see [0031] of Wire). Kinlen et al. also teaches the corrosion inhibitor in the sol solution (or the sol-gel formulation) is about 1%, about 3% or about 5%, and the total weight fraction of zirconium compound and silicon compounds in the sol solution  is about 3.4%, 3%, 2% and/or 1% (see [0036] of Kinlen et al.). As such, the solvent content in the sol solution (or the sol gel formulation) is found to be about 95.6% (or 100%-1%-3.4%), 93.6% (or 100%-3%-3.4%), 91.6% (or 100%-3.4%-5%), 94% (or 100%-3%-3%), 92% (or 100%-3%-5%), 95% (or 100%-2%-3%), 93% (or 100%-2%-5%), or 94% (100%-1%-5%). About 95.6wt%, 93.6wt%, 91.6 wt%, 94wt%, 92wt%, 95wt%, 93wt%, and 94wt% are within the claimed range of about 90wt% to about 95wt%.
Regarding claim 15, modified Kinlen et al. discloses a method as in claim 1 above, wherein Wire et al. teaches using the organosilane of 3-glycidopropyltriethoxysilane (see [0028], claims 9 and 18).
Regarding claim 19, modified Kinlen et al. discloses a method as in claim 1 above, wherein Kinlen et al. discloses the metal alkoxide is zirconium alkoxide such as zirconium tetrapropoxide (or zirconium tetra-n-propoxide), zirconium tetra-isopropoxide ([0023]).
Regarding claim 20, modified Kinlen et al. discloses a method as in claim 1 above, wherein Kinlen et al. discloses the acid stabilizer is acetic acid ([0026]).

Kinlen et al. does not explicitly state the substrate is a pitch horn of a rotor blade.
However, it would have been obvious to one skilled in the art at the time of the invention was made to modify the method of modified Kinlen et al. by using a pitch horn of a rotor blade as the metal substrate, because Kinlen et al. explicitly describes the metal substrate (20) defines one or more components of an aircraft and a pitch horn of a rotor blade is a component of an aircraft. 
Regarding claim 30, Kinlen et al. discloses a method comprising:
mixing sol solution (see step 102, fig. 2);
incubating sol solution (see step 104, fig. 2);
coating metal substrate (20 in fig. 1, see step 106, fig. 2); and
curing sol solution (see step 108, fig. 2) to form a sol gel;
wherein 
the sol solution includes an organic solvent ([0018], [0024], [0040], [0104], [0108], claim 13), a zirconium alkoxide, organosilsane of 3-glycidoxypropyltrimethoxysilane which has the formula as claimed ([0023]), acid stabilizer of acetic acid (see [0021] and [0026]), corrosion inhibitor (12) comprising a disulfide group and/or metal thiolate group which comprising copper, zinc, zirconium, aluminum, iron, cadmium, 
the incubating is performed at room temperature, at least 10oC, at least 20oC, at least 30oC, at least 40oC, at least 50oC, at least 70oC, at most 100oC, at most 70oC, at most 50oc, and at most 40oC ([0042]); it is noted that the temperature range of at least 30oC and at most 50oC reads on claimed range of about 10oC to about 150oC in claim 1, and at least 30oC to at most 40oC reads on the claimed range of about 30oC to about 40oC in claim 3, 
the metal substrate comprises steel or an aluminum alloy ([0029]) at least one of aluminum and copper, copper alloy ([0076], [0082] and [0133]),
the curing is performed at a temperature at room temperature, at least 10oC, at least 20oC, at least 30oC, at least 40oC, at least 50oC, at least 70oC, at least 100oC, at most 150oC, at most 100oC, at most 70oC, at most 50oC, at most 40oC, about 20oC, about 50oC or about 120oC ([0047]); it is noted that about 20oC, about 50oC and about 120oC are right within the claimed range of about 10oC to about 150oC in claim 1,
the solvent for the sol solution includes one or more of an alcohol, propanol, an ether, tetrahydrofuran (THF), N-methyl-2-pyrrolidone (NMP), and dimethyl sulfoxide (DMSO), (see [0018], [0024], [0040], [0104], [0108], claim 13),
the amount of zirconium alkoxide in the sol-gel is 0.2-3 wt% ([0026]);
the amount of organosilane in the sol-gel is 0.4-6 wt% ([0026]);

Kinlen et al. discloses mixing the corrosion inhibiting compound (12) to the sol-gel component(s) to form the sol solution ([0034-0035]). 
Kinlen et al. does not explicitly disclose the mixing sol solution comprising two steps of mixing the zirconium alkoxide, the acid stabilizer and the organic solvent to form a mixture and mixing an organosilane and a corrosion inhibitor with the mixture to form the sol solution.
Wire et al. discloses a method comprising mixing of a solvent, an acid, a zirconium alkoxide and a organosilane preferably 3-glycidoxypropyltrimethoxysilane, wherein the acid and zirconium alkoxide are mixed in the pre-mix vessel, the solvent is combined with the output of the pre-mix vessel, and the resulting mixture is then combined with the organosilane to provide a properly mixed and properly aged sol-gel mixture ([0010-0011]). That is Wire et al. teaches mixing the sol-gel solution comprising: 
mixing a zirconium alkoxide, an acid stabilizer (e.g. acid), and a solvent to form the resulting  mixture; and
mixing an organosilane with the resulting mixture.
It would have been obvious to one skilled in the art at the time of the invention to modify the method of Kinlen et al. by having the mixing sol solution step to include mixing the zirconium  alkoxide, the acid stabilizer, and the solvent includes one or more of an alcohol, propanol, an ether, tetrahydrofuran (THF), N-methyl-2-pyrrolidone (NMP), and dimethyl sulfoxide (DMSO) to form a mixture and mixing the organosilane with the mixture to provide properly mixed and properly aged sol-gel mixture as taught by Wire et al ([0010]).  In addition, it would have been obvious to one skilled in the art at the time the invention was made to have mixed the corrosion inhibitor with the organosilane and the (resulting) mixture to form the sol 
Kinlen et al. does not disclose using a ratio of the zirconium alkoxide to the acid stabilizer to be 1:1 to 3:1.
Wire et al. also discloses a molar ratio of zirconium alkoxide of TPOZ to the acid stabilizer preferably glacial acetic acid is 1:5 to 1:4 ([0022-0023]). It is noted that molecular weight of TPOZ, or zirconium n-propoxide ([0021]), is 327.57 g/mole; and the molecular weight of glacial acetic acid is 60.052 g/mole. It is found that the weight ratio of the glacial acetic acid to TPOZ to be 1:1.091 to 1: 1.364 (e.g. [1 mole of TPOZ x 327.57g/mol of TPOZ]/[5 mole of acetic acid x 60.052 g/mol of acetic acid] to [1 mole of TPOZ x 327.57 g/mol of TPOZ]/[4 mole of acetic acid x 60.052 g/mol of acetic acid]). 1:1.091 to 1:1.364 is right within the claimed range of 1:1 to 3:1.
It would have been obvious to one skilled in the art at the time of the invention was made to modify the method Kinlen et al. by using an amount of acid such that the weight ratio of the zirconium alkoxide to the acid stabilizer to be 1:1.091 to 1:1.364 as taught by Wire et al., because Wire et al. discloses such ratio is necessary to form the zirconium-acid complex to prevent excess acid from evaporating or being trapped in the deposited coating ([0022]).  
Modified Kinlen et al. teaches a method that includes all the claimed raw materials such that water solvent is not used, the amount of acid being used and all the claimed steps including incubating temperature and curing temperature; therefore the sol-gel of modified Kinlen et al. will have the properties of having no visible cloudiness (as claimed in claim 1), having a peel .
Claim(s) 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over modified Kinlen et al. (US 2016/0145443) as applied to claim 1 above, and further in view of Koshibe (JP 2001-177236).
Regarding claims 23-24, modified Kinlen et al. discloses a method as in claim 1 above, wherein Kinlen et al. discloses the coating material (10 of the sol solution) is configured to tenaciously bond to the metal substrate, adhered to or bonded to the metal substrate to form a coated metal substrate ([0030]).
Modified Kinlen et al. does not teach the substrate further comprising hydroxyl groups by depositing silica hydroxylates onto the substrate before depositing the second mixture onto the substrate.
  Koshibe teaches using an adhesive containing silica having a hydroxyl group to adhere a metal foil (or metal layer) and an insulating layer to provide an excellent adhesive, excellent stress relaxation and excellent moisture resistance in long term use (claim 1, [0006]). It is noted that silica having hydroxyl groups are a silica hydroxylates. 
It would have been obvious to one skilled in the art at the time the invention was made to modify the method of Kinlen et al. by depositing adhesion containing silica having hydroxyl groups, or silica hydroxylates, taught by Koshibe onto the metal substrate to bond or adhere the .
Response to Arguments
Applicant's arguments filed 8/13/2021 have been fully considered but they are not persuasive. 
Applicant argues that cited references do not teach the claimed properties such as “no visible cloundiness” “having the water content of 0% based on a total weight of the sol-gel”. Applicant argues that Applicant has shown the cloudiness and precipitation can increase as water content is about 5 to 6wt%, but cloudiness and precipitation decrease as water content falls below for example 1 wt%. 
The examiner replies that water is not used in the method of modified Kinlen et al. (see the rejection above), therefore there is no water to react with zirconium alkoxide to form Zr(OH)2 that is shown as “visible cloudiness” and the water content is inherently 0 wt%. Kinlen et al. also teaches curing at the same temperature as claimed, such curing would remove any water (or solvent) as explicitly disclosed by Applicant ([0057]). Therefore, in the “sol-gel” formed after curing of Kinlen et al. has no solvent such as water and visible cloudiness. Applicant has not provided any subjective evidence that the method of modified Kinlen et al. which is the same as Applicant’s claimed method would not form a “sol-gel” having the properties as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726